Citation Nr: 0411056	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-15087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension by reason of being in need 
of regular aid and attendance or on account of being housebound.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1952 to October 
1954.  This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 RO decision that denied special 
monthly pension based on a need for regular aid and attendance or 
on account of being housebound.  


FINDINGS OF FACT

1.  The veteran has been found to be entitled to basic non-
service-connected pension based on being permanently and totally 
disabled due to multiple disabilities.

2.  He is not totally blind or near totally blind, not a patient 
in a nursing home, and not bedridden.  He is able to adequately 
attend to the needs of daily living without the regular assistance 
of another person, and he is able to protect himself from the 
hazards and dangers inherent in his daily environment.

3.  He is not substantially and indefinitely confined to his 
dwelling or immediate premises as a result of his disabilities.  
He also does not have a single permanent disability ratable at 100 
percent, plus additional disability ratable at 60 percent or more.  


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and attendance or an account of being housebound are 
not met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, rating decision, and 
the statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim for special monthly 
pension.  Relevant medical records have been obtained, and VA 
examinations have been provided.  The notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

The file shows that the veteran served on active duty from 1952 to 
1954, during the Korean Conflict.  In June 2000, the RO granted 
his claim for basic non-service-connected pension based on being 
permanently and totally disabled.  Significant disabilities at 
that time included a low back disorder and postural vertigo.  In 
August 2002, the veteran filed a claim for increased pension based 
on allegedly being housebound; he said he could not walk long 
distances.  The RO treated this as a claim for special monthly 
pension based on either a need for regular aid and attendance or 
by reason of being housebound. 

One of the requirements for basic non-service-connected pension is 
that a veteran be permanently and totally disabled.  There are 
income limits for a veteran found to be entitled to basic pension 
benefits based on being permanently and totally disabled.  Higher 
income limits apply for special monthly pension based on a need 
for regular aid and attendance or based on housebound status.  38 
U.S.C.A. §§ 1502, 1521.

A person will be considered to be in need of regular aid and 
attendance if the person is a patient in a nursing home, helpless 
or blind, or so nearly helpless or blind as to need or require the 
regular aid and attendance of another person.  38 U.S.C.A. § 
1502(b); 38 C.F.R. § 3.351.  Determinations as to need for aid and 
attendance must be based on actual requirements of personal 
assistance from others.  In making such determinations, 
consideration is given to such conditions as: inability of 
claimant to dress or undress himself or to keep himself ordinarily 
clean and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliance which by reason of the 
particular disability cannot be done without aid (not including 
adjustment of appliances that normal persons would be unable to 
adjust without aid); an inability to feed himself through loss of 
coordination of the upper extremities or through extreme weakness; 
an inability to attend to wants of nature; or incapacity, physical 
or mental, which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to his 
daily environment. "Bedridden" will be a proper basis for the 
determination and is defined as that condition that, through its 
essential character, actually requires that the claimant remain in 
bed.  It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating may 
be made.  The particular personal functions that a claimant is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establishes that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352.

In the case of a veteran entitled to a pension who does not 
qualify for increased pension based on the need for regular and 
attendance, an increase in pension is authorized where the veteran 
has certain additional severe disabilities or is permanently 
housebound.  The requirements for this increase in pension are met 
where, in addition to having a single permanent disability rated 
as 100 percent under the regular schedular evaluation, without 
resort to individual unemployability, the veteran: (1) has 
additional disability or disabilities independently ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving different 
anatomical segments or bodily systems, or (2) is "permanently 
housebound" by reason of disability or disabilities.  The 
requirement of permanently housebound is that a veteran is 
substantially confined to his dwelling and the immediate premises 
or, if institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  38 
U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(d).

Medical records on file show that besides low back and vertigo 
problems, the veteran's ailments include postoperative residuals 
of colon cancer (he had a sigmoidectomy for colon cancer in August 
2000) and residuals of a cholecystectomy (he had his gallbladder 
removed in April 2002 due to gallstones).  Records show a good 
recovery from both of these operations.

In November 2002, the veteran was given a VA examination to 
determine a need for aid and attendance or housebound status.  It 
was noted that after his colon cancer operation there was no 
cancer recurrence or metastasis.  His subjective complaints 
included general weakness and loss of balance.  Examination showed 
no significant vision problems.  The veteran came to the 
appointment by himself and he lived in his own home.  He 
reportedly walked with a four-point cane which he used to steady 
his balance.  He was mentally sound.  The veteran related that on 
a typical day he walked to an elderly persons center located about 
half a kilometer from his home, and there he would eat and 
socialize; later in the day he walked back home and prepared his 
own dinner.  It was noted he attended to his own personal care 
functions such as bathing and dressing without assistance by 
another person.  Also in November 2002, the veteran was given a VA 
gastrointestinal examination which showed surgical scars but no 
other significant residuals of the prior colon cancer and 
gallbladder surgeries.  

Based on all the evidence, the Board finds the veteran is not in 
need of regular aid and attendance.  He is not in a nursing home 
nor is he blind.  There is no demonstrated factual need for aid 
and attendance.  He is able to take care of his personal care 
functions without assistance from another person.  He is 
ambulatory and not bedridden.  Therefore the requirements for 
special monthly pension due to a need for regular aid and 
attendance are not satisfied.  

With regard to housebound benefits, the veteran is not in fact 
confined, indefinitely or otherwise, to his home or premises due 
to his health problems.  While he may need a cane to help him get 
about, he regularly leaves his home for errands or for socializing 
at a senior citizens center.  The medical evidence shows that 
while the veteran has several chronic ailments (including a low 
back disorder, postural vertigo, postoperative residuals of colon 
cancer, and postoperative residuals of gallbladder removal), he 
does not have a single permanent disability ratable at 100 percent 
along with additional disabilities ratable at 60 percent or more.  
Therefore the requirements for housebound benefits are not 
satisfied.

In sum, the evidence establishes that the veteran does not 
currently meet the criteria for special monthly pension based on 
either a need for regular aid and attendance or based on 
housebound status.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule, does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Special monthly pension benefits based on a need for regular aid 
and attendance or on account of being housebound is denied.




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



